Citation Nr: 0002995	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97- 33 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for residuals of 
carcinoma of the lung, currently rated 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.  This case is before the Board of Veterans' 
Appeals (Board) from decisions of the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin, which 
confirmed a 60 percent evaluation for the veteran's pulmonary 
disability in August 1997.  The veteran failed to report for 
a hearing he had requested in January 1998. 

By a rating decision in April 1999, the RO increased from 10 
to 20 percent the disability rating assigned for right 
shoulder pain secondary to treatment for lung cancer, and 
granted entitlement to a total rating based on individual 
unemployability.  The only developed and certified issue on 
appeal is that of entitlement to an increased rating for 
pulmonary disability.


FINDING OF FACT

Objectively, FEV1 is greater than 40 percent of the predicted 
value, the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV1 /FVC) is greater than 40 percent, 
the Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is greater than 40-percent 
of that predicted, there are no cardiac or respiratory 
limitations, and cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), episodes of acute 
respiratory failure, or a need for outpatient oxygen therapy, 
are not currently demonstrated.


CONCLUSION OF LAW

The schedular criteria for an increased rating for residuals 
of carcinoma of the lung, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6819-6845 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected pulmonary 
disorder is more severe than currently evaluated, and that 
consequently he is entitled to an increased disability 
rating.  Initially, the Board finds that the veteran's claim 
for an increased rating evaluation for his service connected 
pulmonary disorder is well grounded, in that he has presented 
a plausible claim. 38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board finds that no 
further development is necessary before appellate disposition 
is completed.  Accordingly, the duty to assist has been met.  

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The percentage ratings for each 
diagnostic code represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. Id.


Pulmonary Disorder Rating-Factual Background

On VA pulmonary examination in August 1998, the veteran was 
working as a part-time bartender.  His history was that lung 
cancer was diagnosed in 1995, and that a biopsy revealed 
stage III, non-small-cell inoperable lung cancer.  He 
received intense high dose radiation in March 1995.  Since 
then he had done quite well over all.  He had had no 
shortness of breath, and only mild dyspnea on exertion with 
strenuous exercise.  He was able to climb over two flights of 
stairs without being markedly short of breath.  He had a good 
appetite and good energy.  There was no cough or hemoptysis, 
and no abdominal pain was present.  He had right shoulder 
pain related to the service-connected disability, but he had 
no other chest pain, skin problems, rashes or pruritus.  His 
weight had been stable.  He did not use medications such as 
meter dose inhaler or anything to aid with his breathing.  He 
did not require oxygen.  

The veteran had previously been a heavy smoker, and he still 
smoked on a regular basis, but he was trying to cut down.  On 
examination, his blood pressure was 110/60.  He had no 
clubbing of the digits.  There was no evidence of metastatic 
nodules.  His lungs were clear to auscultation with rhonchi 
which changed with cough.  There were no rales or wheezing.  
Blood work was largely normal except for a slight microcytic 
anemia.  Chest x-rays showed no new masses, but revealed 
scarring which was consistent with radiotherapy with no 
interval change.  The clinical impression was that the 
veteran was status post carcinoma of the lung post radiation 
therapy with amazingly no evidence of spread or even primary 
disease and no severe symptoms other than an individual with 
his amount of smoking history would have.  The examiner 
further reported in October 1998, that there were no 
residuals of lung cancer which would preclude sedentary 
employment for the veteran.  

In March 1999, the veteran's pulmonary function tests were 
repeated with new equipment to ensure that the numbers were 
accurate.  FVC was 5.10 which was 93% of predicted value pre-
drug and 4.9 which was 92% of that predicted post drug.  FEV1 
was 4.11, which was 98% of predicted value pre-drug, and 4.17 
which was 101% of that predicted post-drug.  The ratio was 
78.8 which is 108% of that predicted pre-drug and 89 which is 
113% of that predicted.  DLCO SB was 15.45 which was 50% of 
that predicted.  The examiner opined that the DLCO value most 
accurately reflects the level of the veteran's pulmonary 
disability.  In April 1999, the examiner commented that the 
veteran's primary defect is abnormal diffusion capacity which 
in the absence of interstitial lung disease, as here, is 
almost entirely due to radiation fibrosis.  

Analysis

The veteran was awarded a 100 disability rating for carcinoma 
of the lung from April 1995 to March 1997.  In November 1996, 
new rating criteria were promulgated for pulmonary diseases.  
Factors becoming important based on those criteria concern 
the veteran's maximum exercise capacity and a demonstration 
of whether cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension or acute respiratory failure are 
present, and whether outpatient oxygen therapy is required.  
Here radiation fibrosis is the veteran's primary residual of 
his lung cancer, which in the words of one VA examiner has 
amazingly disappeared.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6819 (1996), a 100 
percent rating was warranted for malignant neoplasms in any 
specified part of the respiratory system exclusive of skin 
growths.  The 100 percent rating was for continuation for two 
years following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure; 
at that point, if there had been no local recurrence or 
metastasis, the rating was made on residuals. (Effective 
October 7, 1996, Code 6819 was amended to reflect a 
continuance of the 100 percent rating for a six month period 
rather than two years.)  

Prior to October 7, 1996, under a related diagnostic code, 
respiratory disease including inactive tuberculosis or 
tuberculous pleurisy was assigned a 60 percent rating when 
there were severe residuals with extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with marked 
impairment of health.  The 100 percent rating required 
pronounced residuals: advanced fibrosis with severe 
ventilatory deficit manifested by dyspnea at rest, marked 
restriction of chest expansion, with pronounced impairment of 
bodily vigor. 38 C.F.R. § 4.97, Code 6731-6732 (1996).

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so. See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  As noted, the rating 
criteria were revised, effective October 7, 1996.  The 
Federal Register clarifies that this was not a liberalization 
but a revision to ensure the use of current medical 
terminology and unambiguous criteria, as well as to reflect 
medical advances. 61 Fed. Reg. 46720 (Sep. 5, 1996).  

Regarding the rating of coexisting respiratory conditions: 
Ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation. 
38 C.F.R. § 4.96 (1999).  

The Board has considered both sets of rating criteria 
inasmuch as the total rating for lung cancer was assigned in 
1995 prior to the implementation of the new criteria.  The 
veteran's statements on his behalf comprise the evidence in 
support of his claim.  In contrast, however, the medical 
findings, including the most recent pulmonary function 
studies with detailed review of the veteran's clinical 
history, are of far greater probative value and fail to 
demonstrate that a higher rating is warranted.

The Board has carefully reviewed all applicable rating 
criteria assigned to pulmonary disability.  A review of the 
evidence reflects that the veteran's pulmonary disorder is 
most properly evaluated under Diagnostic Codes 6819 and 6845 
of the new criteria because the ratings are more favorable.  
For example, under the previous rating criteria, the 
veteran's pulmonary residuals cannot be classified even as 
severe with marked impairment of health which is required for 
the 60 percent rating, let alone as demonstrating pronounced 
disability, which is required for the next higher disability 
evaluation providing a 100% schedular rating.  

Under the new regulations a 60 percent evaluation is 
warranted under Diagnostic Code 6845 for chronic pleural 
effusion or fibrosis when FEV1 is 40 to 55 percent of 
predicted, or FEV1 /FVC is 40 to 55 percent, or; DCLO (SB) is 
40 to 55 percent of predicted, or; maximum oxygen consumption 
is 15 to 20 ml./kg./min. (with cardiorespiratory limit).  The 
next higher evaluation of 100 percent is warranted when the 
findings include FEV1 less than 40 percent of predicted 
value, or; the ratio of forced expiratory volume in one 
second to forced vital capacity (FEV1 /FVC) is less than 40 
percent, or; diffusion capacity of the lung for carbon 
monoxide by the single breath method (DCLO (SB)) is less than 
40 percent of predicted, or; maximum exercise capacity is 
less than 15 ml./kg./min. oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure) or right ventricular hypertrophy is evident, or; 
pulmonary hypertension (shown by echo or cardiac 
catheterization) is evident, or; episodes of acute 
respiratory failure, or; when outpatient oxygen therapy is 
required.

There is no objective evidence here which would warrant a 
rating in excess of 60 percent.  The veteran has made an 
apparently remarkable recovery from stage III inoperable lung 
cancer diagnosed in 1995.  Admittedly, he sustained right 
shoulder disability from radiation therapy which ended his 
days of strenuous full time employment, but the pulmonary 
findings themselves are in the words of VA's examiner quite 
amazing.  Specifically, the veteran, who continues to smoke 
on a regular basis, has had no shortness of breath, and only 
mild dyspnea on exertion with strenuous exercise.  For 
example, he is able to climb over two flights of stairs 
without being markedly short of breath.  On examination, 
there was no cough or hemoptysis, his weight has been stable, 
and he does not require medications such as meter dose 
inhaler or anything to aid with his breathing, specifically 
he does not require oxygen.  On examination, his lungs were 
clear to auscultation, and chest x-rays showed no new masses, 
but revealed scarring which was consistent with radiotherapy.  
The clinical impression is that the veteran is status post 
carcinoma of the lung post radiation therapy with amazingly 
no evidence of spread or even primary disease and no severe 
symptoms other than an individual with his amount of smoking 
history would have.  

The objective findings on examination are clearly against the 
claim for an increased rating inasmuch as they fall far short 
of the requirements for a higher schedular disability rating.  
Moreover, the objective evidence reflects that the pulmonary 
disorder was not the primary cause of the veteran's 
unemployment in recent years, but rather the appellant's 
service connected shoulder disorder was the cause, which with 
the lung residuals have resulted in a total disability rating 
being assigned based on individual unemployability.  No 
higher disability rating is warranted here for pulmonary 
disease.  Application of the schedular criteria to the recent 
pulmonary function results clearly reflect that FEV1 is 
greater than 40 percent of the predicted value; that the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV1 /FVC) is greater than 40 percent; that 
the Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is greater than 40 percent 
of that predicted; that there are no cardiac or respiratory 
limitations, including cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, and that episodes of 
acute respiratory failure or any episodes which would require 
outpatient oxygen therapy, are not demonstrated.  Therefore, 
a schedular rating in excess of 60 percent is not warranted.  

Further, the Board concludes that the pulmonary residuals do 
not approximate any applicable criteria for a rating higher 
than 60 percent.  Although it is true that the veteran has 
not been employed on a full-time basis in recent years, he 
has recently worked part-time as a bartender, and it is 
apparent that his service-connected shoulder disability is 
the reason he had to terminate the rather strenuous 
industrial work he had done full time.  In sum, there is no 
indication in the record that any interference with his 
employment status has been due solely to the service-
connected pulmonary disorder.  Further, the record does not 
contain evidence of hospitalization for his service-connected 
lung disability recently.  It cannot be concluded, therefore, 
that the respiratory disorder has resulted in frequent 
periods of hospitalization.  Thus, the record does not 
present a case where the 60 percent rating for the veteran's 
pulmonary disorder is found to be inadequate.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to an increased evaluation for residuals of 
carcinoma of the lung, is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

